Case 8:19-cv-01921-JLS-KES Document 9-2 Filed 10/15/19 Page 1 of 4 Page ID #:102




 l PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell] Bar No. 202091
   sferrell@paciftctrialattorneys.com
 3 4100 Newport Place Drive, Suite 800
   Ne�ort Beach CA 92660
 4 Telephone: (949)706-6464
   Facsimile: (949)706-6469
 5
     Attorney for Plaintiff
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
ll    ROY RIOS, an individual,                    Case No. 8: 19-cv-01921-JLS-KES
12                 Plaintiff,                     DECLARATION OF VASHAUN
                                                  JONES IN SUPPORT OF MOTION
13                 V.                             TO REMAND ACTION TO THE
                                                  SUPERIOR COURT OF
14   WIREPATH HOME SYSTEMS, LLC, a                CALIFORNIA FOR THE COUNTY
     North Carolina limited liability company;    OF LOS ANGELES
15   and DOES 1-10, inclusive,
                                                  [Motion to Remand and Request for
16                 Defendants.
                                                  Judicial Notice, Declaration of Scott
17                                                Ferrell filed concurrently
                                                  herewith; and [Proposed] Order lodged
18
                                                  concurrently herewith]
19
                                                  Date: December 13, 2019
20                                                Time: 10:30 a.m.
                                                  Ctrm: l0A
21
22

23

24
25

26
27

28


                                   DECLARATION OF VASHAUN JONES
Case 8:19-cv-01921-JLS-KES Document 9-2 Filed 10/15/19 Page 2 of 4 Page ID #:103
Case 8:19-cv-01921-JLS-KES Document 9-2 Filed 10/15/19 Page 3 of 4 Page ID #:104



          I declare under penalty of perjury under the laws of the United States of America
 2 that the foregoing is true and correct. This declaration was executed on October 11, 2019.
 3
 4
 5

 6

 7

 8

 9
10
II
12

13
14

15

16
17

18
19
20
21
22

23

24
25

26
27

28

                                              -2 -
                                 DECLARATION OF VASHUAN JONES
Case 8:19-cv-01921-JLS-KES Document 9-2 Filed 10/15/19 Page 4 of 4 Page ID #:105



1                                    CERTIFICATE OF SERVICE
2          I hereby certify that on October 15, 2019, I electronically filed the foregoing
3    DECLARATION OF VASHAUN JONES IN SUPPORT OF PLAINTIFF’S
4    MOTION TO REMAND with the Clerk of the Court using the CM/ECF system which
5    will send notification of such filing via electronic mail to all counsel of record.
6                                                          /s/ Scott J. Ferrell
7                                                          Scott J. Ferrell
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 -3-
                                   DECLARATION OF VASHAUN JONES
